228 Ga. 493 (1971)
186 S.E.2d 539
TAYLOR et al.
v.
CITY OF COLUMBUS et al.
27003.
Supreme Court of Georgia.
Decided December 17, 1971.
Rehearing Denied December 20, 1971.
Zachary & Land, Stephen A. Land, for appellants.
Lennie Davis, E. Mullins Whisnant, for appellees.
NICHOLS, Justice.
The bond validation petition was filed in Muscogee County Superior Court. Interventions were filed and on November 12, 1971, a final judgment validating such bonds was rendered. Thereafter a motion denominated as a motion to alter and amend judgment was filed and on December 1, 1971, rule nisi issued. Thereafter on December 7, 1971, the motion to alter or amend the original judgment was denied due to the fact that the term of court wherein the original judgment had been rendered had expired and the court was without authority to amend such original judgment of November 12. A notice of appeal was filed on December 8, 1971, from the original order of November 12, as well as from *494 the refusal of the court to rule on the motion to alter or amend on November 22, 1971.
The Constitutional Amendment providing for the Columbus and Muscogee County Building Commission (Ga. L. 1966, pp. 946, 956) provides: "If no exception is filed to the decree validating such bonds within 20 days from the date upon which such decree is entered ... such decree shall be final and no appeal may be taken therefrom."
Under decisions exemplified by Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241), the "motion to alter or amend" did not have the effect of extending the time for filing a notice of appeal and under the provisions of the Constitutional Amendment quoted above the notice of appeal which was not filed until December 8, 1971, more than 20 days after the judgment complained of, was not timely and the appeal must be dismissed.
Appeal dismissed. All the Justices concur.